 
Exhibit 10.1
 
EXECUTION ORIGINAL


REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (the “Agreement”) is made and entered into as
of September 21, 2005, by and between FieldCentrix, Inc., a California
corporation (“FieldCentrix”) and Astea International, Inc., a Delaware
corporation (“Astea”).
 
W I T N E S S E T H:
 
WHEREAS, this Agreement is made in connection with the acquisition by Astea of
substantially all of the assets of FieldCentrix, pursuant to an Asset Purchase
Agreement dated September 21, 2005 (the “Asset Purchase Agreement”), under which
a wholly owned subsidiary of Astea purchased substantially all of the assets of
Holder (the “Asset Purchase”);
 
WHEREAS, as a result of the Asset Purchase, FieldCentrix received 421,106 shares
of Astea’s common stock, par value $.01 per share (“Common Stock”);
 
WHEREAS, as used herein the term “Registrable Shares” shall mean the Astea
Shares (as such term is defined in the Asset Purchase Agreement) received by
FieldCentrix upon the original issuance thereof in the Asset Purchase and any
other shares of capital stock of Astea issued in respect of any such shares of
Common Stock as a result of stock splits, stock dividends, reclassification,
exchange offer, recapitalizations, mergers, consolidations or similar events;
and
 
WHEREAS, as used herein the term “Holders” shall mean FieldCentrix and any
Permitted Transferee.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements set forth herein, the parties hereto, intending to be legally bound,
agree as follows:
 
1.  Registration Rights. Subject in each case to the obligations of Holders
under Section 3:
 
(a)  Piggyback Registrations.
 
(i)  If at any time prior to September 21, 2007, Astea shall file with the
United States Securities and Exchange Commission (the “SEC”) a registration
statement of Astea under the Securities Act of 1933, as amended (the “1933 Act”)
(collectively, a “Piggyback Registration Statement”), relating to an offering
for its own account or the account of others under the 1933 Act of any of its
equity securities (a “Piggyback Registration”), Astea shall send to each Holder
a written notice of such determination and, if within fifteen (15) days after
the giving of such notice, one or more Holders shall so request in writing (the
“Participating Holders”), Astea shall include in such Piggyback Registration
Statement all of the Registrable Shares of such Participating Holders, except
that if, in connection with any underwritten Piggyback Registration for the
account of Astea, the managing underwriter(s) thereof shall impose a limitation
on the number of shares of Common Stock which may be included in a Piggyback
Registration Statement because, in such underwriter(s)’ judgment, marketing or
other factors dictate such limitation is necessary to facilitate public
distribution, then Astea shall be obligated to include in such Piggyback
Registration Statement only such limited portion of the Registrable Shares as
the underwriter(s) shall permit, if any. Any exclusion of Registrable Shares
shall be made pro rata among Participating Holders in proportion to the number
of Registrable Shares of the Participating Holders; provided, however, Astea
shall not exclude any Registrable Shares unless Astea has first excluded all
outstanding securities, the holders of which are not entitled to inclusion of
such securities in such Piggyback Registration Statement; and provided, further,
however, that, after giving effect to the immediately preceding proviso, any
exclusion of Registrable Shares shall be made pro rata with holders of other
securities having the right to include such securities in the Piggyback
Registration Statement other than holders of securities entitled to inclusion of
their securities in such Piggyback Registration Statement by reason of demand
registration rights. If a Piggyback Registration in connection with which
Holders are entitled to registration under this Section 1(a)(i) is an
underwritten Piggyback Registration, then Holders shall, unless otherwise agreed
by Astea, offer and sell such Registrable Shares in an underwritten offering
using the same underwriter(s) and, subject to the provisions of this Agreement,
on the same terms and conditions as other shares of Common Stock included in
such underwritten offering.
 

--------------------------------------------------------------------------------


(ii)  Notwithstanding any other provision of this Agreement, this Section 1(a)
shall not apply to, and Holders’ right to participate in a Piggyback
Registration shall not be triggered by, the filing of a Piggyback Registration
Statement (A) covering shares of Common Stock issued pursuant to an employee
benefit plan, (B) on Form S-4 (or successor form) for the purpose of offering
such securities to another business entity or the shareholders of such entity in
connection with the acquisition of assets or shares of capital stock,
respectively, of such entity, or (C) in connection with a resale shelf
registration filed in connection with an acquisition, reorganization,
recapitalization, merger, consolidation or similar transaction involving Astea.
 
(iii)  If any Piggyback Registration was initiated by Astea to effect, in whole
or in part, a primary public offering of its securities and, if at any time
after giving written notice of its intention to so register securities and
before the effectiveness of the Piggyback Registration Statement filed in
connection with such Piggyback Registration, Astea determines for any reason
either not to effect such Piggyback Registration or to delay such Piggyback
Registration, Astea may, at its election, by prior written notice to each
Holder: (i) in the case of a determination not to effect such Piggyback
Registration, relieve itself of its obligation set forth above in Section
1(a)(i) to register the Registrable Shares in connection with such Piggyback
Registration; or (ii) in the case of a determination to postpone such Piggyback
Registration, delay the Piggyback Registration of the Registrable Shares for the
same period as the Piggyback Registration of Astea’s securities is postponed.
 
(iv)  Notwithstanding any other provision of this Agreement, Astea shall not be
required to effect a Piggyback Registration pursuant to Section 1(a)(i), or file
any post-effective amendment to such a Piggyback Registration: (A) if a
Piggyback Registration, or any post-effective amendment to such Piggyback
Registration, requires, under applicable statutes and rules, a special audit
(other than a normal fiscal year-end audit) of the financial statements of
Astea, unless Participating Holders agree to pay the fees and expenses of
accountants incurred in connection with the special audit and which would
otherwise not be incurred but for the participation of Participating Holders in
such Piggyback Registration; or (B) Astea has not received from Participating
Holders all information Astea has requested pursuant to Section 3.
 

--------------------------------------------------------------------------------


(b)  Demand Registrations.
 
(i)  If at any time from September 21, 2006 through September 20, 2007 (the
“Demand Period”) it is determined by counsel for FieldCentrix after due inquiry
that a Permitted Transferee (as defined below) may not tack the holding period
which it has held Registrable Shares to the period FieldCentrix held such
Registrable Shares for purposes of Rule 144(d) under the 1933 Act, one or more
Permitted Transferees (the “Requesting Holders”) may require Astea to register
(the “Demand Registration”, and collectively with a Piggyback Registration, a
“Registration”) such Requesting Holders’ Registrable Shares (in such amounts as
limited by Section 1(b)(iii) below) on Form S-3 (or any similar form promulgated
by the SEC) (the “Demand Registration Statement” and collectively with a
Piggyback Registration Statement, the “Registration Statements”). Each request
for a Demand Registration shall be in writing and shall specify the number of
Registrable Shares requested to be registered and the proposed underwriter, if
any. In the event Astea receives a request for Demand Registration from one or
more Requesting Holders, Astea shall: (i) within ten (10) days after receipt of
any such request, give written notice of such requested registration to all
other Permitted Transferees (if any) of Registrable Shares; (ii) as soon as
practicable, but no later than ninety (90) days thereafter, use its commercially
reasonable efforts to file with the SEC the Demand Registration Statement under
the 1933 Act; and (iii) include in such registration all Registrable Shares
(subject to the limitations set forth below in Section 1(b)(iii)) with respect
to which Astea has received written requests for inclusion therein from
Requesting Holders and from the other Permitted Transferees within twenty (20)
days after the mailing or delivery of Astea’s notice of such requested Demand
Registration (such other Permitted Transferees and the Requesting Holders
collectively referred to as the “Demand Participating Holders”), except that if
the Demand Registration is an underwritten offering and the managing
underwriter(s) thereof shall impose a limitation on the number of shares of
Common Stock which may be included in a Demand Registration Statement because,
in such underwriter(s)’ judgment, marketing or other factors dictate such
limitation is necessary to facilitate public distribution, then Astea shall be
obligated to include in such Demand Registration Statement only such limited
portion of the Registrable Shares as the underwriter(s) shall permit, if any.
Any exclusion of Registrable Shares shall be made pro rata among the Demand
Participating Holders in proportion to the number of Registrable Shares of the
Demand Participating Holders requested to be included in such Demand
Registration; provided, however, Astea shall not exclude any Registrable Shares
unless Astea has first excluded all outstanding securities, the holders of which
are not entitled to inclusion of such securities in such Demand Registration
Statement.
 
(ii)  The Permitted Transferees of the Registrable Shares then outstanding shall
be entitled to request one (1) Demand Registration during the Demand Period.
 
(iii)  The number of Registrable Shares each Demand Participating Holder shall
be entitled to request inclusion in the Demand Registration shall be subject to
the product of (i) the then current volume limitations of Rule 144(e) under the
1933 Act for Astea’s Common Stock and (ii) four (4).
 
(iv)  Each sale of Registrable Securities by a Demand Participating Holder under
the Demand Registration Statement shall be subject to the then current volume
limitations of Rule 144(e) under the 1933 Act for Astea’s Common Stock. Astea
shall be permitted to direct its transfer agent to place stop transfer
instructions upon the stock certificates representing the Registrable Securities
reflecting the sale restrictions in the immediately preceding sentence. In
furtherance of the foregoing, Astea and its transfer agent are hereby authorized
to decline to make any transfer of Registrable Securities if such transfer would
constitute a violation or breach of the first sentence of this paragraph.
 

--------------------------------------------------------------------------------


(v)  If Astea furnishes to the Demand Participating Holders a certificate signed
by the President of Astea that, in the good faith judgment of the Board of
Directors of Astea, it is seriously detrimental to Astea and its stockholders
for such Demand Registration Statement to be filed, then Astea may postpone upon
one occasion in any three hundred sixty-five (365) day period for up to ninety
(90) days the filing of the Demand Registration Statement.
 
(vi)  Astea will use commercially reasonable efforts to maintain the
effectiveness of the Demand Registration Statement until the earlier of (x) the
date on which all of the Registrable Shares included in the Demand Registration
Statement have been sold by the Demand Participating Holders, and (y) the date
on which all the Registrable Shares included in the Demand Registration
Statement may be immediately sold by the Demand Participating Holders without
registration and without restriction as to the number of Registrable Shares to
be sold, pursuant to Rule 144 or otherwise (excluding for this purpose any
Registrable Shares held by affiliates of Astea).
 
2.  Astea’s Obligations. In connection with Astea’s obligation to effect a
Registration, it shall:
 
(a)  Promptly prepare and file with the SEC a Registration Statement with
respect to the shares to be included in such Registration (the “Shares”) and use
its commercially reasonable efforts to cause the Registration Statement to
become and remain effective as soon as reasonably practicable thereafter;
 
(b)  Prepare and file such amendments to the Registration Statement and
supplements to the prospectus contained therein as may be necessary to keep the
Registration Statement effective as required herein;
 
(c)  Furnish to Participating Holders, Demand Participating Holders and any
underwriters of the Shares such reasonable number of copies of the Registration
Statement and any amendments thereto, any related prospectus and supplements
thereto, all correspondence to and from the SEC, including but not limited to
SEC comment letters and responses thereto, and such other documents as such
underwriters may reasonably request in order to facilitate the public offering
of the Shares;
 
(d)  Register or qualify the Shares under such state securities or “blue sky”
laws of such jurisdictions as Participating Holders and Demand Participating
Holders may reasonably (in light of a reasonable plan of distribution) request
as soon as reasonably practicable, but in any event within twenty (20) days
following the original filing of the Registration Statement; provided, that
Astea shall not be required to take any action in any jurisdiction which would
require it to qualify to do business in such jurisdiction or otherwise subject
it to service of process, except with respect to the offering and sale of the
Shares;
 

--------------------------------------------------------------------------------


(e)  Notify Participating Holders and Demand Participating Holders promptly
after it shall receive notice thereof of the time when the Registration
Statement has become effective or a supplement to any prospectus forming a part
of the Registration Statement has been filed;
 
(f)  Notify Participating Holders and Demand Participating Holders promptly of
any request by the SEC or applicable state securities agency for the amending or
supplementing of the Registration Statement or prospectus or for additional
information;
 
(g)  Prepare and promptly file with the SEC and promptly notify Participating
Holders and Demand Participating Holders of the filing of such amendment or
supplement to the Registration Statement or prospectus as may be necessary to
correct any statements or omissions if, at the time when a prospectus relating
to the Shares is required to be delivered under the 1933 Act, any event shall
have occurred, the result of which any such prospectus or any other prospectus
as then in effect would include an untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein, in light of
the circumstances in which they were made, not misleading;
 
(h)  In case any Participating Holder, Demand Participating Holder or any
underwriter(s) are required to deliver a prospectus at a time when the
prospectus then in circulation is not in compliance with the 1933 Act, Astea
will prepare and file such supplements or amendments to the Registration
Statement and such prospectus or prospectuses as may be necessary to permit
compliance with the requirements of the 1933 Act as soon as reasonably
practicable thereafter;
 
(i)  Advise Participating Holders and Demand Participating Holders, promptly
after it shall receive notice or obtain knowledge thereof, of the issuance of
any stop order suspending the effectiveness of the Registration Statement or the
initiation or threatening of any proceeding for that purpose and promptly use
its best efforts to prevent the issuance of any stop order or to obtain its
withdrawal if such stop order should be issued;
 
(j)  Permit Participating Holders and Demand Participating Holders to review the
Registration Statement, any amendments thereto, and any related prospectus(es)
and supplements thereto a reasonable amount of time (not to exceed seven (7)
days) prior to their filing with the SEC, and will not file any such document in
a form to which any Participating Holder or Demand Participating Holder shall
reasonably have objected in writing on the grounds that such document does not
comply in all material respects with the requirements of the 1933 Act or the
rules and regulations thereunder; and
 
(k)  At the request of any Participating Holder or Demand Participating Holder
(1) obtain and furnish on the effective date of the Registration Statement or,
if such Registration includes an underwritten public offering, at the closing
provided for in the underwriting agreement, an opinion, dated such date, of the
counsel representing Astea for the purposes of such Registration, addressed to
the underwriter(s), if any, and to any Participating Holder or Demand
Participating Holder making such request, which shall contain such statements as
the underwriter(s) may reasonably request, or, if the offering is not
underwritten, shall state that the Registration Statement has become effective
under the 1933 Act and that (i) to the best of such counsel’s knowledge, no stop
order suspending the effectiveness thereof has been issued and no proceedings
for that purpose have been instituted or are pending or contemplated under the
1933 Act;
 

--------------------------------------------------------------------------------


(ii) the Registration Statement, related prospectus, and each amendment or
supplement thereto comply as to form in all material respects with the
requirements of the 1933 Act and applicable rules and regulations of the SEC
thereunder (except that such counsel need express no opinion as to financial
statements, financial information, or financial schedules contained therein);
and (iii) such counsel has no reason to believe that either the Registration
Statement or the prospectus or any amendment or supplement thereto contains any
untrue statement of a material fact or omits to state a material fact required
to be stated therein or necessary to make the statements therein not misleading;
and (iv) the opinion of counsel shall additionally cover such legal matters with
respect to such Registration and with respect to which such opinion is being
given as such requesting Participating Holder or Demand Participating Holder may
reasonably request; and (2) obtain and furnish letters dated on such effective
date, and such closing date, if any, from the independent certified public
accountants of Astea, addressed to the underwriter(s), if any, and to
Participating Holders and Demand Participating Holders making such request,
stating that they are independent certified public accountants within the
meaning of the 1933 Act and dealing with such matters as the underwriter(s) may
request, or, if the offering is not underwritten, stating that in the opinion of
such accountants the financial statements and other financial data pertaining to
Astea included in the Registration Statement or the prospectus or any amendment
or supplements thereto comply in all material respects with the applicable
accounting requirements of the 1933 Act; such letter from the independent
certified public accountants shall additionally cover such other financial
matters, including information as to the period ending not more than five (5)
business days prior to the date of such letter, with respect to the Registration
Statement and prospectus, as the requesting Participating Holders and Demand
Participating Holders may reasonably request.
 
3.  Holder’ Obligations. In connection with a Registration of the Registrable
Shares, Holders shall have the following obligations:
 
(a)  It shall be a condition precedent to the obligations of Astea to complete a
Registration pursuant to this Agreement with respect to the Registrable Shares
of a particular Participating Holder or Demand Participating Holder that such
Participating Holder or Demand Participating Holder shall furnish to Astea such
information regarding itself, the Registrable Shares held by it and the intended
method of disposition of the Registrable Shares held by it as shall be
reasonably required to effect a Registration of such Registrable Shares and
shall execute such documents in connection with such Registration as Astea may
reasonably request. At least ten (10) business days prior to the first
anticipated filing date of a Registration Statement, Astea shall notify each
Participating Holder or Demand Participating Holder of the information Astea
requires from each such Participating Holder or Demand Participating Holder if
such Participating Holder or Demand Participating Holder elects to have any of
such Participating Holder’s or such Demand Participating Holder’s Registrable
Shares included in such Registration Statement.
 
(b)  Each Participating Holder or Demand Participating Holder, by such
Participating Holder’s or such Demand Participating Holder’s acceptance of the
Registrable Shares, agrees to cooperate with Astea as reasonably requested by
Astea in connection with the preparation and filing of a Registration Statement
hereunder, unless such Participating Holder or Demand Participating Holder has
notified Astea in writing of such Participating Holder’s or such Demand
Participating Holder’s election to exclude all of such Participating Holder’s or
such Demand Participating Holder’s Registrable Shares from such Registration
Statement.
 

--------------------------------------------------------------------------------


(c)  Each Participating Holder or Demand Participating Holder agrees that, upon
receipt of any notice from Astea of the happening of any event of the kind
described in Section 2(g), such Participating Holder or Demand Participating
Holder will immediately discontinue disposition of Registrable Shares pursuant
to the Registration Statement covering such Registrable Shares until such
Participating Holder’s or such Demand Participating Holder’s receipt of the
copies of the supplemented or amended prospectus contemplated by Section 2(g)
and, if so directed by Astea, such Participating Holder or such Demand
Participating Holder shall deliver to Astea (at the expense of Astea) or destroy
(and deliver to Astea a certificate of destruction) all copies in such
Participating Holder’s or such Demand Participating Holder’s possession, of the
prospectus covering such Registrable Shares current at the time of receipt of
such notice.
 
(d)  No Holder may participate in any underwritten Registration hereunder unless
such Holder (i) agrees to sell such Holder’s Registrable Shares on the basis
provided in any underwriting arrangements in usual and customary form entered
into by Astea; (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements; and (iii) agrees to
pay its pro rata share of all underwriting discounts and commissions and any
expenses in excess of those payable by Astea pursuant to Section 4 below.
 
(e)  Each Holder agrees to comply with all applicable laws and regulations in
connection with any sale, transfer or other disposition of Registrable Shares.
 
4.  Expenses. Subject to the limitations contained herein, Astea shall pay all
expenses incident to each Piggyback Registration of the Registrable Shares under
Section 1(a)(i), including, without limitation, all registration, filing and
NASD fees, all fees and expenses of complying with state securities or blue sky
laws, all word processing, duplicating and printing expenses, messenger and
delivery expenses, the fees and disbursements of counsel for Astea and of its
independent public accountants, including the expenses of any special audits or
“cold comfort” letters required by or incident to such performance and
compliance, premiums and other costs of policies of insurance purchased by Astea
at its option against liabilities arising out of the public offering of such
Registrable Shares, but excluding discounts, spreads and commissions and fees
and expenses of selling brokers, dealer managers or similar securities industry
professionals relating to the distribution of the Registrable Shares, transfer
taxes, fees and disbursements of counsel for any Holder and other selling
expenses, if any. Each Participating Holder in a particular Registration shall
bear their pro rata share of the underwriting discounts, spreads and commissions
of such Registration and shall bear any costs, fees and disbursements of
accountants and counsel retained by them for such Registration; provided,
however, that if any cost or expense is attributable solely to one particular
Participating Holder or Demand Participating Holder or group of Participating
Holders or Demand Participating Holders in a particular Registration and does
not constitute a normal cost or expense of such Registration, such cost or
expense shall be allocated to and borne by that Participating Holder(s) or
Demand Participating Holder(s), as the case may be. The Demand Participating
Holders shall pay all expenses incident to each Demand Registration of the
Registrable Shares under Section 1(b)(i).
 

--------------------------------------------------------------------------------


5.  Indemnification.
 
(a)  By Astea. Subject to the conditions set forth below, in connection with any
Registration of securities pursuant to Section 1 above, Astea agrees to
indemnify and hold harmless Participating Holders, Demand Participating Holders
and each person, if any, who controls Participating Holders and Demand
Participating Holders within the meaning of Section 15 of the 1933 Act or
Section 20 of the Securities Act of 1934, as amended (“1934 Act”), against any
and all loss, claim, damage, and expense whatsoever arising out of or based upon
(including but not limited to any and all expense whatsoever reasonably incurred
in investigating, preparing, or defending any litigation, commenced or
threatened, or any claim whatsoever based upon) any untrue or alleged untrue
statement of a material fact contained in any preliminary prospectus (if used
prior to the effective date of a Registration Statement), any Registration
Statement or amendment thereto, any prospectus (as from time to time amended and
supplemented), or any application or other document executed by Astea or based
upon written information furnished by Astea filed in any jurisdiction in order
to qualify the Shares under the securities laws thereof or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein not misleading, or any other violation
of applicable federal or state statutory or regulatory requirements or
limitations related to action or inaction by Astea in the course of preparing,
filing, or implementing a Registration; provided, however, that Astea shall not
be liable in any such case to the extent that any such loss, claim, damage,
liability (or action or proceeding in respect thereof) or expense arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in any Registration Statement, any preliminary prospectus,
final prospectus, summary prospectus, amendment or supplement in reliance upon
and in conformity with written information furnished to Astea by or on behalf of
any Participating Holder or Demand Participating Holder; and provided further,
that Astea shall not be liable to any person in any such case to the extent that
any such loss, claim, damage, liability (or action or proceeding in respect
thereof) or expense arises out of such person’s failure to send or give a copy
of the final prospectus, as the same may be then supplemented or amended, to the
person asserting an untrue statement or omission at or prior to written
confirmation of the sale of the Registrable Shares to such person if such
statement or omission was corrected in such final prospectus as amended or
supplemented.
 
(b)  By Holders. Each Participating Holder and Demand Participating Holder in
any Registration pursuant to Section 1 above severally and individually agrees
to indemnify and hold harmless Astea and its officers, directors and agents and
each other person, if any, who controls Astea within the meaning of Section 15
of the 1933 Act or Section 20 of the 1934 Act against any and all such losses,
liabilities, claims, damages, and expenses of a type which are indemnified
against by Astea under Section 5(a) hereof and which arise from such
Participating Holder’s or such Demand Participating Holder’s statements or
omissions, if any, made (or in settlements of any litigation effected with the
written consent of such Participating Holder or such Demand Participating
Holder, alleged to have been made) in any preliminary prospectus, any
Registration Statement, or prospectus or any amendment or supplement thereof or
any application or other document in reliance upon, and in conformity with,
written information furnished in respect of such Participating Holder or such
Demand Participating Holder by or on behalf of such Participating Holder or such
Demand Participating Holder expressly for use in any preliminary prospectus, any
Registration Statement, or prospectus or any amendment or supplement thereof or
in any such application or other document; provided however, that no
Participating Holder or Demand Participating Holder shall be liable under this
Section 5(b) for an amount in excess of the net proceeds received by such
Participating Holder or Demand Participating Holder with respect to the Shares
offered or sold pursuant to any Registration hereunder.
 

--------------------------------------------------------------------------------


(c)  Conduct of Indemnification Proceedings. In case any proceeding (including
any governmental investigation) shall be instituted involving any person in
respect of which indemnity may be sought pursuant to Sections 5(a) or 5(b)
hereof, such person (the “Indemnified Party”) shall promptly notify the person
from whom such indemnity may be sought (the “Indemnifying Party”) in writing and
the Indemnifying Party, upon the request of the Indemnified Party, shall retain
counsel reasonably satisfactory to such Indemnified Party to represent such
Indemnified Party and any others the Indemnifying Party may designate in such
proceeding and shall pay the reasonable fees and disbursements of such counsel
related to such proceeding. In any such proceeding, any Indemnified Party shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Party unless (i) the
Indemnifying Party and the Indemnified Party shall have mutually agreed to the
retention of such counsel or (ii) the named parties as to any such proceeding
(including any impleaded parties) include both the Indemnified Party and the
Indemnifying Party and representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them. It
is understood that the Indemnifying Party shall not, in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
reasonable fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) at any time for all such Indemnified Parties, and
that all such fees and expenses shall be reimbursed as they are incurred. In the
case of any such separate firm for the Indemnified Parties, such firm shall be
designated in writing by the Indemnified Parties. The Indemnifying Party shall
not be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent, or if there be a final judgment for
the plaintiff, the Indemnifying Party shall indemnify and hold harmless such
Indemnified Parties from and against any loss or liability (to the extent stated
above) by reason of such settlement or judgment.
 
(d)  Contribution.
 
(i)  If the indemnification provided for in Sections 5(a) or 5(b) hereof is
unavailable or insufficient to hold harmless an Indemnified Party, to the extent
provided therein, then each Indemnifying Party shall contribute to the amount
paid or payable by such Indemnified Party as a result of the losses, claims,
damages, or liabilities referred to in Sections 5(a) or 5(b) hereof, (i) in such
proportion as is appropriate to reflect the relative benefits received by Astea
or Participating Holders and Demand Participating Holders from the offering of
the Shares, or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, then in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (i) above but also
the relative fault of Astea and Participating Holders and Demand Participating
Holders in connection with the statements or omissions that resulted in such
losses, claims, damages, or liabilities, as well as any other relevant equitable
considerations. The relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by Astea or Participating Holders and Demand Participating
Holders and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such untrue statement or omission. Astea and
Participating Holders and Demand Participating Holders agree that it would not
be just and equitable if contributions pursuant to this Section 5(d)(i) were to
be determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in the first
sentence of this Section 5(d)(i). The amount paid by an Indemnified Party as a
result of the losses, claims, damages, or liabilities referred to in the first
sentence of this Section 5(d)(i) shall be deemed to include any reasonable legal
or other expenses reasonably incurred by such Indemnified Party in connection
with investigating or defending against any action or claim which is the subject
of this Section 5(d)(i). No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the 1933 Act) shall be entitled to
contribution from any person who is not guilty of such fraudulent
misrepresentation.
 

--------------------------------------------------------------------------------


(ii)  The obligations of Astea and Participating Holders and Demand
Participating Holders under this Section 5(d) shall be in addition to any
liability which Astea and Participating Holders and Demand Participating Holders
may otherwise have and shall extend upon the same terms and conditions to each
director of Astea or a Participating Holder or Demand Participating Holder
(including any person who, with his consent, is named in a Registration
Statement as a person to become a director of Astea), to each officer of Astea
who has signed a Registration Statement, and to each person, if any, who
controls Astea or a Participating Holder or Demand Participating Holder within
the meaning of the 1933 Act or the 1934 Act.
 
(e)  Indemnification Payment. The indemnification required by this Section 5
shall be made by periodic payments of the amount thereof during the course of
the investigation or defense, as and when bills are received or expense, loss,
damage or liability is incurred.
 
6.  Rules 144 and 144A. Astea agrees to file the reports required to be filed by
it under the 1933 Act and the 1934 Act and the rules and regulations adopted by
the SEC thereunder, and will use its reasonable efforts to take such further
action as any Holder may reasonably deem to be necessary, all to the extent
required from time to time to enable such Holder to sell Registrable Shares
without registration under the 1933 Act within the limitation of the exemptions
provided by (i) Rule 144 and Rule 144A under the 1933 Act, as such Rules may be
amended from time to time or (ii) any similar rule or regulation hereafter
adopted by the SEC. Upon the request of any Holder, Astea (i) will deliver to
such Holder a written statement as to whether it has complied with such
information and requirements and (ii) will remove restrictive legends on
certificates and stop-order on its transfer books if, in the reasonable judgment
of Astea’s counsel or in the opinion of counsel for the Holder, such legend is
no longer necessitated under the 1933 Act.
 
7.  Amendments and Waivers. This Agreement may be amended and each party may
take any action herein prohibited, or omit to perform any act herein required to
be performed by it, either prospectively or retroactively, only with the written
consent of Astea and the Holders owning a majority of the Registrable Shares.
 

--------------------------------------------------------------------------------


8.  Notices. All notices that are required or permitted hereunder shall be in
writing and shall be sufficient if personally delivered or sent by mail,
facsimile message or by a nationally recognized overnight delivery courier. Any
notices shall be deemed given upon the earlier of the date when received at, or
the third day after the date when sent by registered or certified mail or the
day after the date when sent by facsimile or overnight delivery courier to, the
address or fax number set forth below, unless such address or fax number is
changed by notice to the other party hereto:
 
If to Astea:
 
Astea International Inc.
240 Gibraltar Road
Horsham, Pennsylvania 19044
Attn: John Tobin, Vice President and General Counsel
Fax No.: (215) 682-2515
 
and with a required copy to:
 
Pepper Hamilton LLP
3000 Two Logan Square
18th and Arch Streets
Philadelphia, PA 19103
Attn: Barry M. Abelson, Esq.
Fax No.: (215) 981-4750
 
If to any Holder:
 
c/o FieldCentrix, Inc.
8 Hughes
Irvine, California 92619
Attn: President
Fax No.: (949) 784-4844
 
and with a required copy to:
 
Stradling Yocca Carlson & Rauth
660 Newport Center Drive, Suite 1600
Newport Beach, CA 92660-6441
Attn: K.C. Schaaf, Esq.
Fax No: (949) 725-4100
 
9.  Assignment. This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the parties hereto and their respective successors. The
registration rights set forth herein may be assigned, in whole or in part, to
any transferee of Registrable Shares, which transferee, upon registration on
Astea’s or its transfer agent's books and records as a holder of record of
Registrable Shares, shall be considered thereafter to be a Holder and shall be
bound by all obligations and limitations of this Agreement, provided, however
that assignment will only be available if (i) such transfer may otherwise be
effected in accordance with applicable securities laws; (ii) such transferee
executes and delivers to Astea a counterpart to this Agreement, the form of
which is attached hereto as Exhibit A; and (iii) such transferee received
Registrable Shares from FieldCentrix in connection with the dissolution and
liquidation of FieldCentrix (a "Permitted Transferee"). Promptly after an
assignment to a Permitted Transferee, the Company shall file any required
prospectus supplement reflecting such transfer and naming the Permitted
Transferee as a selling stockholder therein, if applicable, enabling the
Permitted Transferee to sell all of the Registrable Shares required by it.
 

--------------------------------------------------------------------------------


10.  Other Indemnification. In addition to any other indemnification contained
herein, Astea agrees to indemnify Holders, and Holders, severally and not
jointly, agree to indemnify Astea, against any actual loss, damage, or expense
(including but not limited to reasonable attorneys’ fees) (“Other Damages”),
incurred or sustained by Holders as a result of any breach of this Agreement by
Astea, on the one hand, and by Astea as a result of any breach of this Agreement
by one or more Holders, on the other hand. The party seeking indemnification
hereunder agrees to give prompt notification to the party from whom
indemnification is sought of any claims for Other Damages or potential claims
for Other Damages; provided, however, that failure of the indemnified party to
give such notification shall not relieve the indemnifying party of its indemnity
obligations hereunder unless such failure in fact materially prejudiced the
defense of any such claim.
 
11.  Irreparable Harm. Astea acknowledges that Holders will suffer irreparable
and substantial injury in the event Astea violates or breaches its obligations
under this Agreement and that any damages which would be suffered by Holders
would be severe and difficult to ascertain. Holders acknowledge that Astea will
suffer irreparable and substantial injury in the event any Holder violates or
breaches any of its obligations under this Agreement and that any damages which
would be suffered by Astea would be severe and difficult to ascertain. All
parties hereby waive the claim or defense that an adequate remedy at law for
such breach exists or that irreparable injury shall not occur. Therefore, it is
hereby agreed that upon any breach or threatened breach of any of the covenants
or agreements contained herein, the aggrieved party shall be entitled, in
addition to any other remedies available, to an order for specific performance
or a temporary restraining order or preliminary or permanent injunction, as the
case may be, to compel compliance with or restrain the violation, breach or
threatened breach of any of the terms of such covenants or agreements. The
foregoing remedies for breach of this Agreement are cumulative and not exclusive
of any other remedies the parties may have at law or in equity in the event of
breach.
 
12.  No Defense. The covenants set forth herein are of the essence of this
Agreement. They shall be construed as independent of any other provisions of
this Agreement. The existence of any claim or cause of action of any Holder
against Astea or Astea against any Holder whether predicated on this Agreement
or not, shall not constitute a defense to the enforcement by a party of the
covenants and agreements contained herein.
 
13.  Parties Benefited. Nothing in this Agreement, express or implied, is
intended, except as set forth herein, to confer upon any third party any rights,
remedies, obligations or liabilities.
 

--------------------------------------------------------------------------------


14.  Descriptive Headings. The descriptive headings of the several sections and
paragraphs of this Agreement are inserted for reference only and shall not limit
or otherwise affect the meaning hereof.
 
15.  Future Changes in Registration Statements. In the event that the
Registration requirements under the 1933 Act are amended or eliminated, this
Agreement shall be deemed amended to the extent necessary to reflect such
changes and the intent of the parties hereto with respect to the benefits and
obligations of the parties, and in such connection, Astea shall use reasonable
efforts to provide Holders equivalent benefits to those provided under this
Agreement.
 
16.  Governing Law. The validity of this Agreement and all matters relating to
its interpretation and performance shall be interpreted in accordance with the
laws of the State of Delaware applicable to contracts made and fully performed
therein, but without regard to principles of conflicts of law.
 
17.  Counterparts. This Agreement may be executed in two or more counterparts
and by facsimile, each of which shall be binding as of the date first written
above, and all of which shall constitute one and the same instrument. Each such
copy shall be deemed an original, and it shall not be necessary in making proof
of this Agreement to produce or account for more than one such counterpart.
 
18.  Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties hereto in respect of the subject matter contained
herein. There are no restrictions, promises, representations, warranties,
covenants or undertakings other than those expressly set forth or referred to
herein. This Agreement supersedes all prior agreements and understandings
between the parties. The parties make no representations or warranties to each
other, except as contained in this Agreement, and any and all prior
representations, warranties, assurances and promises made by any party or its
representatives, whether verbally or in writing, are deemed to have been merged
into this Agreement, it being intended that no such prior representations,
warranties, assurances and promises shall survive the execution and delivery of
this Agreement.
 
[signature page follows]
 


--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered as of the date first above written.
 


 

 
FIELDCENTRIX, INC.
       
By:
/s/ Scott Hiraoka    
Name: Scott Hiraoka
   
Title: President
     
ASTEA INTERNATIONAL INC.
       
By:
/s/ John Tobin    
Name: John Tobin
   
Title: Vice President & General Counsel







 

--------------------------------------------------------------------------------
